Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 1 May 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Private
QuadruplicateAmsterdam 1 May 1794
Sir!

We have to request your acceptance of our most hearty Thanks for Your very polite letter of 24th January, and for your alacrity to contribute to the success of the object, We commissioned Mr. Sterett to obtain for us.
We are apprized of the Doubt whether the Constitution by prescribing a general Uniform rule of naturalization, did not preclude the granting it in any particular Case: wherefore We desired the presentation of our petition less in the View of attaining the favor partially, than to furnish an occasion for the question being brought on upon the general principles, which We flattered ourselves might conduct to the fulfillment of our Wishes and views.
Be assured We have sincere and due gratitude for your recommendation of our petition to the Legislature of New York, to the patronage of Your Friends equally strong in the defeat of our application, as if it had been the means of our complete success: and that We shall deem it one of the fortunate circumstances of our Life, to have it in our power to render You any useful or agreeable Office, which We beg of you to consider at Your disposal.
We are respectfully   Sir!   Your mo. ob. hb. Servants

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard
Alexa. Hamilton Esqr.

